Exhibit 10.10

EXECUTION COPY

SYNCORA GUARANTEE SERVICES INC.
EMPLOYEE TRUST

          THIS TRUST AGREEMENT (the “Agreement”), dated as of September 23,
2008, between Syncora Guarantee Services Inc., a Delaware corporation, as
settlor (together with any successor thereto, the “Company”), and Wilmington
Trust Company, a Delaware banking corporation, not in its individual capacity
but solely as trustee (the “Trustee”).

W I T N E S S E T H

          WHEREAS, the Company has adopted the benefit plans and compensation
arrangements set forth in the attached Schedule A (the “Plans”) for the benefit
of eligible employees of the Company and its affiliates;

          WHEREAS, none of the Plans have been funded to date by the Company;

          WHEREAS, the Company desires to provide comfort to employees who
participate in the Plans (the “Participants”) regarding the security of the
payments they may be entitled to receive under the terms and conditions of the
Plans;

          WHEREAS, in connection therewith, the Company desires to establish an
irrevocable trust to be known as the Syncora Guarantee Services Inc. Employee
Trust (the “Trust”) and to transfer to the Trust assets to be used principally
to pay the benefits under the Plans (the “Benefits);

          WHEREAS, the Company intends the Trust to operate as a “secular” trust
for Federal income tax purposes whereby Participants will be subject to taxation
on the funds held in the Trust, other than funds on deposit in the Reserve
Account, as and when their rights to benefits under the Plans are no longer
subject to a substantial risk of forfeiture; and

          WHEREAS, the Trustee has agreed to act as trustee of the Trust, and to
hold legal title to the assets of the Trust, in trust for the benefit of the
Participants and, to the extent applicable, the Trustee, for the purpose
hereinafter stated and in accordance with the terms hereof.

          NOW, THEREFORE, the Company hereby establishes the Trust with the
Trustee, and the Trustee herby agrees to accept appointment as Trustee thereof,
subject to the following terms and conditions:

ARTICLE I
CREATION OF TRUST AND ESTABLISHMENT OF RESERVE ACCOUNT

Section 1.1 Establishment of Trust and Initial Contribution.

1

--------------------------------------------------------------------------------



EXECUTION COPY

          (a) The Company hereby establishes with the Trustee and the Trustee
hereby accepts appointment as trustee of an irrevocable trust. The parties
intend that the Trust shall not be subject to the claims of creditors of the
Company in a bankruptcy or other insolvency proceeding under Federal or state
law. The name of the trust established pursuant to this Agreement is the Syncora
Guarantee Services Inc. Employee Trust. The Trust is not a part of any of the
Plans and the Trust is not intended to provide benefits to any employee or
former employee or participant or beneficiary under any other employee benefit
plan or arrangement of the Company or any of its affiliates. The assets of the
Trust will be held, invested and disposed by the Trustee in accordance with the
terms of this Agreement. The parties intend that the Trust will be an
independent legal entity with title to and power to convey all of its assets as
provided herein. The Company represents that the Trust (i) will not be subject
to ERISA (as defined below) and (ii) will not be required to register as an
“investment company” under the Investment Company Act of 1940. The Company
further represents that (x) the Participants will not be vested under the Plans
prior to the date set forth on Schedule A and (y) under the terms of the Plans,
the Benefits do not include any right to earnings under the Trust.

          (b) The Trustee hereby acknowledges receipt from the Company of cash
in the sum of twenty-three million four hundred and seventy thousand U.S.
dollars ($23,470,000) (the “Contribution”). The Contribution shall be used
solely for the purpose of paying (i) Benefits under the Plans, (ii) expenses and
compensation of the Trustee, in accordance with Section 5.2, and (iii) any taxes
payable by the Participants, the Trustee, the Company and/or the Third-Party
Payroll Provider, in all cases in accordance with the terms and conditions of
the Plans and/or this Agreement. The Company represents that no part of the
Contribution comes from the Participants.

Section 1.2 Forfeiture of Plan Awards. In the event that a Participant forfeits
his or her Benefits in accordance with the terms and conditions of the Plans,
the amount that would otherwise have been payable to such Participant had the
Participant not forfeited the right to receive the Benefit shall remain in the
Trust and be used in accordance with this Agreement.

Section 1.3 Reserve Account. On or prior to September 23, 2008, the Trustee
shall establish within the Trust an account (the “Reserve Account”) into which
the Company shall deposit the Reserve Account Required Amount. Amounts on
deposit in the Reserve Account shall be invested in accordance with Section 3.1.
Amounts on deposit in the Reserve Account may be used by the Trustee to pay any
taxes, liabilities, compensation, expenses and/or other amounts owing to the
Trustee in accordance with the terms of this Agreement, but in no instance shall
amounts on deposit in the Reserve Account be used to pay Benefits.

Section 1.4 Definitions. Capitalized terms used but not defined herein shall
have the meaning prescribed to them in the Plans. Certain capitalized terms have
the meanings set forth below:

2

--------------------------------------------------------------------------------



EXECUTION COPY

          (a) Authorized Signatory. An “Authorized Signatory” is an individual
authorized to provide information and direction on behalf of the Company to the
Trustee hereunder. Each Authorized Signatory must be an officer of the Company
or of Parent. The Authorized Signatories as of the date of this Agreement are
set forth on Schedule C.

          (b) Business Day. “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in New York, New York or
Wilmington, Delaware are authorized or required by law to be closed.

          (c) ERISA. “ERISA” is the Employee Retirement Income Security Act of
1974, as amended.

          (d) FDIC. “FDIC” means the Federal Deposit Insurance Corporation.

          (e) Final Distribution Date. The “Final Distribution Date” is
September 30, 2009.

          (f) Notice of Insolvency. “Notice of Insolvency” means written notice
to the Trustee from an Authorized Signatory that the Company has suspended its
business, made a general assignment for the benefit of its creditors, or is a
debtor in any case or proceeding, whether voluntary or involuntary, under any
federal, state or foreign (including any provincial) bankruptcy, reorganization,
arrangement, insolvency, adjustment of debt, dissolution, liquidation or similar
law or laws.

          (g) Parent. “Parent” means Syncora Holdings Ltd.

          (h) Reserve Account Required Amount. The “Reserve Account Required
Amount” is an amount equal to $66,000.

          (i) Termination Date. The “Termination Date” is the later of (i) the
date on which the entirety of the Trust Fund has been distributed in accordance
with this Agreement and (ii) the third Business Day following the date on which
all taxes with respect to the Trust have been paid for the 2009 calendar year.

          (j) Third-Party Payroll Provider. “Third-Party Payroll Provider” means
Ceridian Corporation, or any other third-party payroll provider engaged by the
Company to distribute Benefits and identified to the Trustee by an Authorized
Signatory in writing on or prior to the date hereof.

          (k) Trust Fund. The assets held at any time and from time to time by
the Trustee under the Trust collectively are herein referred to as the “Trust
Fund” and shall consist of (i) the Contribution, (ii) amounts on deposit in the
Reserve Account and (iii) any earnings or other income earned on account of any
assets held in the Trust, less disbursements therefrom. Except as herein
otherwise provided, title to the Trust Fund shall at all times be vested in the
Trustee. The parties intend that the Trust Fund shall not be subject to any lien
or attachment of any creditor of the Company or any third party and

3

--------------------------------------------------------------------------------



EXECUTION COPY

shall be used solely for the purposes and subject to the conditions set forth in
this Agreement.

          (l) Trust Year. “Trust Year” means each 12-month period beginning on
January 1 and ending on December 31 thereafter, provided that (i) the initial
Trust Year shall be the period beginning on the date hereof and ending on
December 31, 2008 and (ii) the final Trust Year shall be the period beginning on
January 1 of the year in which the Termination Date occurs and ending on the
Termination Date.

          (m) Trustee. The Trustee named above, and any successor thereof, is
hereby designated as the trustee hereunder to receive, hold, invest, administer
and distribute the Trust Fund in accordance with this Agreement, the provisions
of which shall govern the power, duties and responsibilities of the Trustee.

ARTICLE II
GENERAL DUTIES OF THE PARTIES

Section 2.1 General Duties of Company. The Company shall, upon the request of
the Trustee, furnish the Trustee with such reasonable information as is
necessary or appropriate for the Trustee to carry out the Trustee’s
responsibilities under this Agreement, and the Trustee shall be entitled to
conclusively rely on the information received from the Company.

Section 2.2 General Duties of the Trustee.

          (a) The Trustee shall hold the Trust Fund until the date as of which a
distribution pursuant to Section 3.4 occurs. The Trustee shall be responsible
only for the property actually received by the Trustee hereunder and not for any
amount which the Company is required to contribute to the Trust Fund hereunder.
The Trustee shall have no duty or authority to compute any amount to be
contributed to the Trust Fund or to bring any action or proceeding to enforce
the collection of any contribution required to be made to the Trust Fund. The
rights, duties and obligations of the Trustee hereunder shall be solely as set
forth herein.

          (b) The Trustee shall make such distributions from the Trust Fund as
may be required under the terms of this Agreement.

          (c) In no event shall the Trustee have any obligation to provide, and
in no event shall the Trustee provide, any legal, tax, accounting, audit or
other advice to the Company with respect to the Plans or the Trust. The Company
acknowledges that it shall rely exclusively on the advice of its accountants
and/or attorneys with respect to all legal, tax, accounting, audit and other
advice required or desired by the Company with respect to the Plans or the
Trust. The Company acknowledges that the Trustee has not made any
representations of any kind, and shall not make any representations of any kind,
concerning the legal, tax, accounting, audit or other treatment of the Plans or
the Trust.

4

--------------------------------------------------------------------------------



EXECUTION COPY

          (d) The Company acknowledges that the Trustee is not an advisor
concerning or a promoter with respect to the Plans or the Trust, but merely is a
service provider offering the Trust services expressly set forth in this
Agreement. In particular, the Company acknowledges that the Trustee is not a
joint venturer or partner with the Company’s accountants, auditors, consultants
or with any other party, with respect to the Plans or the Trust, and that the
Trustee and the Company’s accountants, auditors and consultants at all times
remain independent parties dealing at arm’s length, and independently, with each
other and with the Company.

          (e) The Trustee shall have no liability for any losses arising out of
delays in performing the services which it renders under this Agreement which
result from events beyond its control, including without limitation,
interruption of the business of the Trustee due to acts of God, acts of
governmental authority, acts of war, riots, civil commotions, insurrections,
labor difficulties (including, but not limited to, strikes and other work
stoppages due to slow-downs), or any action of any courier or utility,
mechanical or other malfunction, or electronic interruption.

ARTICLE III
INVESTMENT, ADMINISTRATION AND
DISBURSEMENT OF TRUST FUND

Section 3.1 Investment of the Trust Fund. The Company shall direct the Trustee
regarding the investment and the reinvestment of the Trust Fund. Without
limiting the generality of the preceding sentence, the Company shall have the
right, at any time and from time to time, in its sole discretion, to direct the
Trustee as to the investment and reinvestment of all or specified portions of
the Trust Fund and the income therefrom and to appoint an investment manager or
investment managers to direct the Trustee as to the investment and reinvestment
of all or specified portions thereof. As of the execution of this Agreement, and
until the Trustee is notified otherwise in writing by an Authorized Signatory,
the Company shall be solely responsible for directing the investment and
reinvestment of the Trust Fund. Initially, the Trust Fund shall be invested in
the Federated Money Market U.S. Treasury Cash Reserves (Institutional Service
Shares) Fund (the “Initial Investment Option”). The Trustee shall have no
responsibility for the selection of investment options under the Trust and shall
not render investment advice to any person in connection with the selection of
such options.

          Notwithstanding the foregoing, in the event that the Company directs
the Trustee to invest the Trust Fund in an investment option other than the
Initial Investment Option, the Trustee may, notwithstanding such designation,
continue to hold in the Initial Investment Option that portion of the Trust Fund
which it reasonably determines to be sufficient for the ordinary administration
and for the disbursement of funds in accordance with the terms of the Agreement.

          The Trust may hold assets of any kind, including shares of any
registered investment company, whether or not the Trustee or any of its
affiliates is an advisor to, or other service provider to, such investment
company and receives compensation from such

5

--------------------------------------------------------------------------------



EXECUTION COPY

investment company for the services provided (which compensation shall be in
addition to the compensation of the Trustee under the Trust). The Company
acknowledges that shares in any such investment company are not obligations of
the Trustee or any other bank, are not deposits and are not insured by the FDIC,
the Federal Reserve or any other governmental agency.

          Notwithstanding anything contained herein to the contrary, after
December 31, 2009, the Company may not direct the investment of the Trust Fund
and the Trustee will hold the assets of the Trust uninvested.

Section 3.2 Administrative Powers of Trustee. Subject to the terms of this
Agreement, the Trustee shall have the power to do all acts, whether or not
expressly authorized, which the Trustee may deem necessary or desirable for the
protection of the Trust Fund and for carrying out its duties and
responsibilities under this Agreement.

Section 3.3 Dealings with Trustee. Persons dealing with the Trustee shall be
under no obligation to see to the proper application of any money paid or
property delivered to the Trustee or to inquire into the Trustee’s authority as
to any transaction.

Section 3.4 Distributions from Trust Fund, Other than Amounts on Deposit in the
Reserve Account. The Trustee shall make distributions from the Trust Fund, other
than amounts on deposit in the Reserve Account, and, subject to Section
3.4(b)(ii), the Third-Party Payroll Provider shall use such distributions to pay
Benefits as and when such Benefits are due to the Participants. The process by
which such distributions shall be made shall be as follows:

 

 

 

          (a) Not less than 10 days prior to the date on which payments are due
to Participants under the Plans, an Authorized Signatory shall provide the
Trustee with written notice of such payments. Such written notice shall certify
each of the following: (i) the name(s) of the Plan(s) as to which Benefits are
coming due; (ii) the individual names of the Participants who will receive such
Benefits and the amount to be paid to each such Participant; (iii) the aggregate
amount of Benefits to be paid; and (iv) the aggregate employment tax obligations
of the Company or any of its affiliates, if any, arising by reason of the
payment of the Benefits (not otherwise to be satisfied by withholding from the
Benefits) (the sum of clauses (iii) and (iv), the “Aggregate Distribution
Amount”). The Authorized Signatory shall also provide the Trustee with such
other information as the Trustee may reasonably request. The Trustee shall have
the right to conclusively rely on any such information provided to the Trustee.
In the event the Aggregate Distribution Amount exceeds the Trust Fund, excluding
the Reserve Account, the Trustee shall promptly notify the Company of the amount
by which the Aggregate Distribution Amount exceeds the Trust Fund. Upon
notification by the Trustee, an Authorized Signatory shall promptly provide the
Trustee with a new written notice, setting forth an Aggregate Distribution
Amount that does not exceed the Trust Fund (excluding amounts in the Reserve
Account).

6

--------------------------------------------------------------------------------



EXECUTION COPY

 

 

 

          (b) (i) Prior to the date on which the Trustee receives a Notice of
Insolvency, in order that the Company may meet its obligations under the Plans
and applicable law, on a date reasonably selected by the Company in advance of
the scheduled payment date and with prior written notice to the Trustee, the
Trustee shall transfer the Aggregate Distribution Amount by wire transfer to the
Third-Party Payroll Provider. An Authorized Signatory shall certify to the
Trustee that the Aggregate Distribution Amount shall be applied by the
Third-Party Payroll Provider to the payment of Benefits and the aggregate
employment tax obligations of the Company or any of its affiliates, as aforesaid
and the Trustee shall have no liability for the payment of such Benefits or the
aggregate employment tax obligations of the Company or any of its affiliates. On
or prior to the date which is ten (10) days from the date of any payment of
Benefits, an Authorized Signatory shall provide proof of payment of the Benefits
and proof of payment of all taxes, including the tax obligations of the Company
or any of its affiliates, by the Third-Party Payroll Provider in form reasonably
satisfactory to the Trustee.

 

 

 

          (ii) From and after the date on which the Trustee receives a Notice of
Insolvency, the Trustee shall make payments to Participants directly. An
Authorized Signatory shall promptly provide the Trustee with sufficient
information so as to permit the Trustee to make payments directly to
Participants including, without limitation, copies of the Plans, names,
addresses and amounts payable to each Participant and any other information or
documentation necessary to calculate and pay Benefits.

 

 

 

          (c) Notwithstanding anything to the contrary in this Agreement, the
Trustee may make any and all distributions and payments from the Trust to the
Trustee in accordance with Article V hereof and/or in accordance with any order
of a court of competent jurisdiction.

 

 

 

          (d) Notwithstanding anything to the contrary in this Agreement, in no
event shall the Trustee be obligated to make any payments in excess of the Trust
Fund, excluding amounts on deposit in the Reserve Account.

Section 3.5 Non-Reversion. This Trust is declared to be irrevocable prior to the
Termination Date, and, except as otherwise expressly provided for in this
Agreement, including, without limitation, Section 8.2, at no time shall any part
of the Trust Fund, other than amounts on deposit in the Reserve Fund, revert or
be distributed to the Company or be used, or diverted for purposes other than
for the exclusive benefit of the Participants, for the payment of taxes and, to
the extent set forth herein, the Trustee. Notwithstanding the foregoing, the
Company may, by written notice to the Trustee, direct that all or part of the
Trust Fund be transferred to a successor trustee, appointed in accordance with
Section 7 hereof, under a trust which is for the exclusive benefit of such
Participants; and thereupon the Trust Fund, or any part thereof, shall be paid
over, transferred or assigned to said successor trustee, free from the Trust
created hereunder; provided, however, that (x) no part of the Trust Fund may be
used to pay contributions

7

--------------------------------------------------------------------------------



EXECUTION COPY

under any employee benefit plan or arrangement of the Company or any of its
affiliates other than the Plans and (y) amounts on deposit in the Reserve
Account may not be transferred unless all of the Trust Fund is transferred to a
successor and, in connection with a transfer of all of the Trust Fund, the
Trustee has been paid all amounts owing to it hereunder.

ARTICLE IV
ENFORCEMENT OF TRUST
AND LEGAL PROCEEDINGS

Section 4.1 Records and Accounts of Trustee. The Trustee shall maintain accurate
and detailed records and accounts of all transactions of the Trust, which shall
be available at all reasonable times for inspection or audit by any person
designated by the Company and which shall be retained as required by applicable
law.

Section 4.2 Accountings by the Trustee. (a) The Trustee shall prepare and
present to the Company an accounting for each Trust Year, and for such other
periods as the Company may reasonably request, listing all receipts,
disbursements and other transactions effected by the Trust after the date of the
Trustee’s last account, and further listing all cash and other property held by
the Trust as of the end of such period. In addition to the foregoing, the report
shall contain such information regarding the Trust Fund and transactions as the
Company in its discretion may reasonably request.

          (b) Upon the expiration of ninety (90) days from the date of the any
accounting by the Trustee, the Trustee shall be forever released and discharged
from all liability and further accountability to the Company or any other person
with respect to the accuracy of such accounting and all acts and failures to act
of the Trustee reflected in such account, except to the extent that the Company
shall, within such 90-day period, file with the Trustee specific written
objections to the account. Neither the Company, any Participant nor any other
person shall be entitled to any additional or different accounting by the
Trustee and the Trustee shall not be compelled to file in any court any
additional or different accounting. For purposes of regulations promulgated by
the FDIC, the Trustee’s account statements shall be sufficient information
concerning securities transactions effected for the Trust, provided that the
Company, upon written request, shall have the right to receive at no additional
cost written confirmations of such securities transactions, which shall be
mailed or otherwise furnished by the Trustee within the timeframe required by
applicable regulations.

Section 4.3 Final Report. In the event of the resignation or a removal of the
Trustee under Section 7.1 hereof, the Trustee shall with reasonable promptness
submit, for the period ending on the effective date of such resignation or
removal, a report similar in form and purpose to that described in Section 4.2
hereof.

Section 4.4 Directions of the Company, Enforcement of Trust and Legal
Proceedings. The Trustee shall have no duty to question any direction given to
the Trustee by the Company authorized or required hereunder, including but not
limited to any direction

8

--------------------------------------------------------------------------------



EXECUTION COPY

advising the Trustee as to the interests of any Participant in the Plans. The
Company shall have authority to enforce this Agreement on behalf of the
Participants. Participants in the Plans shall have no right or obligation to
direct the Trustee to pay Benefits under the Plans; only the Company shall have
the right and obligation to provide such direction. In no event shall the
Trustee have any liability or responsibility to undertake, defend or continue
any litigation unless payment of related fees and expenses is ensured to the
reasonable satisfaction of the Trustee.

ARTICLE V
TAXES, EXPENSES AND COMPENSATION OF TRUSTEE

Section 5.1 Taxes. (a) The Trustee shall pay out of the Trust Fund all real and
personal property taxes, income taxes and other taxes of any and all kinds
levied or assessed under existing or future laws against the Trust Fund. The
Company shall advise the Trustee if the Trust is exempt from federal, state and
local income taxes, and the Trustee shall act in accordance with any such
advisement. The Company shall timely file all federal, state and local tax and
information returns relating to the Plans. The Trustee shall timely file all
federal, state and local tax and information returns relating to the Trust;
provided that the Trustee shall provide the Company with a copy of such tax
and/or information return at least ten (10) days prior to filing.

          (b) Prior to the date on which the Trustee receives a Notice of
Insolvency, the Company shall cause to be withheld from amounts paid from the
Trust Fund to the Third-Party Payroll Provider all applicable withholding taxes
prior to the payment of any Benefits to a Participant and shall have the sole
responsibility for causing such withheld amounts to be remitted to the
appropriate governmental authority, and the Trustee shall have neither such
obligation. From and after the date on which the Trustee receives a Notice of
Insolvency, the Trustee shall make any required tax withholdings on Benefits
paid directly to Participants pursuant to clause (ii) of Section 3.4(b).

Section 5.2 Expenses and Compensation. The Trustee shall be entitled to such
compensation for the Trustee’s services as set forth in the attached Schedule B.
The Trustee shall also be reimbursed for its expenses and other charges incurred
in connection with the administration, investment and distribution of the Trust
Fund. Such compensation shall be paid, and such reimbursement shall be made, by
the Company, except that, if the Company does not pay such fees and expenses
charged to it hereunder within 30 days after the Trustee renders its invoice to
the Company, the Trustee may take the Trustee’s fees and expenses and any other
amounts due it out of the Trust Fund. Notwithstanding the foregoing, (i) after
the Final Distribution Date, the Trustee shall not be required to render an
invoice to the Company and may deduct any fees, expenses or other amounts owing
to it directly from the Trust Fund and (ii) at any time, the Trustee may pay any
taxes with respect to the Trust directly from the Trust Fund.

9

--------------------------------------------------------------------------------



EXECUTION COPY

ARTICLE VI
FOR PROTECTION OF THE TRUSTEE

Section 6.1 Evidence of Action by Company. The Chief Executive Officer of Parent
shall from time to time certify to the Trustee the name or names of the
Authorized Signatories. The Chief Executive Officer of Parent and each
Authorized Signatory shall have the right and obligation to inform the Trustee
that any other individual who was an Authorized Signatory has ceased to be an
Authorized Signatory. Until the Chief Executive Officer of Parent or any
Authorized Signatory notifies the Trustee that an individual is no longer an
Authorized Signatory, the Trustee may continue to rely on the authority of such
person. The Trustee may conclusively rely upon any certificate, notice or
direction purporting to have been signed on behalf of the Company which the
Trustee believes to have been signed by any Authorized Signatory.

Section 6.2 Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by telecopy and shall
be effective upon actual receipt by the party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

 

 

If to the Company:

Syncora Guarantee Services Inc.
c/o Syncora Guarantee Inc
1221 Avenue of Americas
New York, NY 10020
Attn: James Lundy
Phone: (212) 478-3400
Fax: (212) 478-3587

 

 

 

If to the Trustee:

Wilmington Trust Company
1100 N. Market Street – 2nd floor
Wilmington, Delaware 19890
Attn: David W. Snyder
Phone: (302) 651-8926
Fax: (302) 651-1312
Email: dwsnyder@wilmingtontrust.com

Section 6.3 Advice of Counsel. The Trustee may consult with any legal counsel
with respect to the construction of this Agreement, the Trustee’s duties
hereunder, or any act which the Trustee proposes to take or omit, and shall not
be liable for any action taken or omitted in good faith pursuant to such advice.
The Trustee shall not be liable for any act or failure to act under this
Agreement, if any such action were taken or omitted, as the

10

--------------------------------------------------------------------------------



EXECUTION COPY

case may be, in good faith or in accordance with the express provisions of this
Agreement. The Trustee’s duties and obligations shall be limited to those
expressly imposed upon it by this Agreement, notwithstanding any reference to
the Plans.

Section 6.4 No Duty to Advance Funds or to Administer the Plans. The Trustee
shall have no obligation to advance the Trustee’s own funds for the purposes of
fulfilling the Trustee’s responsibilities under this Agreement. The Trustee
shall not be responsible in any respect for administering the Plans. For the
avoidance of doubt, the Trustee shall not be responsible in any respect for
determining whether actions the Trustee is directed to take by the Company
pursuant to this Agreement comply with, are consistent with or are otherwise in
accordance with the terms and conditions of the Plans. Such determinations shall
be the sole responsibility of the person or persons delegated administrative and
interpretative functions and powers under the Plans. The Trustee shall not be
liable for any loss incurred by the Trust with respect to any investment of
amounts in the Trust Fund.

ARTICLE VII
ACTION BY, RESIGNATION AND REMOVAL OF TRUSTEE

Section 7.1 Resignation or Removal of Trustee. The Trustee may resign at any
time upon 45 days’ written notice to the Company. The Trustee may be removed at
any time by the Company upon 45 days’ written notice to the Trustee. Upon
receipt of instructions or directions from the Company with which the Trustee is
unable to comply, the Trustee may resign, upon notice in writing to the Company
given within a reasonable time under the circumstances then prevailing after the
receipt of such instructions or directions; and notwithstanding any other
provisions hereof, in that event the Trustee shall have no liability to the
Company, or to any Participant, for failure to comply with such instructions or
directions. Notwithstanding the foregoing, in the event of the resignation or
removal of the Trustee in accordance with this Section 7.1, the Trust shall
survive and continue in all respects until terminated in accordance with Article
VIII hereof.

Section 7.2 Appointment of Successor Trustee. If the Trustee resigns or is
removed in accordance with Section 7.1, a successor Trustee shall be appointed
by the Company. Neither the Company nor any parent or subsidiary thereof may be
appointed as Trustee. The appointment of a successor to the Trustee shall take
effect upon delivery to the Trustee of (i) a duly executed instrument in writing
appointing such successor, and (ii) an acceptance in writing, executed by such
successor, both acknowledged in the same form as this Agreement. All of the
provisions set forth herein with respect to the Trustee shall relate to each
successor with the same force and effect as if such successor had been
originally named as a Trustee hereunder. If no successor shall have been
appointed and an instrument of acceptance by a successor Trustee shall not have
been delivered to the Trustee within thirty (30) days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee and the costs of such
action shall be paid by the Company and, if not so paid, the Trustee shall
deduct such amounts from the Trust Fund.

11

--------------------------------------------------------------------------------



EXECUTION COPY

ARTICLE VIII
DURATION AND TERMINATION OF TRUST AND AMENDMENT

Section 8.1 Duration and Termination. The Trust shall terminate on the
Termination Date.

Section 8.2 Distribution upon the Final Distribution Date. On or as soon as
practicable after the Final Distribution Date but in no event later than thirty
(30) days after the Final Distribution Date, any assets in excess of the Reserve
Account Required Amount, then remaining in the Trust shall be returned to the
Company, less any outstanding fees and/or expenses then due and owing to the
Trustee. The powers of the Trustee hereunder shall continue so long as any
assets of the Trust remain in the Trustee’s hands.

Section 8.3 Distribution upon the Termination Date. On or as soon as practicable
after the Termination Date but in no event later than thirty (30) days after the
Termination Date, any assets then remaining in the Trust shall, after payment of
any remaining liabilities of the Trust as the Trustee may deem appropriate,
including, for the avoidance of doubt, any amounts owing to the Trustee, be
returned to the Company. Upon making such distribution to the Company, the
Trustee shall be relieved from all further liability hereunder.

Section 8.4 Amendment. By a duly executed, written instrument delivered to the
Trustee and acknowledged in the same form as this Agreement, the Company shall
have the right at any time and from time to time to modify or amend this
Agreement in whole or in part, provided, however, that no modification or
amendment of this Trust shall be made in a manner as (i) except as expressly
provided in this Agreement, would cause or permit any of the Trust Fund, other
than amounts on deposit in the Reserve Account, to be diverted to purposes other
than for the exclusive benefit of the Participants or for the payment of taxes
and, to the extent set forth herein, the Trustee, (ii) would add any employee
benefit plan or arrangement of the Company or any of its affiliates to Schedule
A that is not listed on Schedule A as of the date of this Agreement, (iii) would
change the interest of any Participant in any Plan except as permitted in
accordance with the provisions of the Plans, (iv) would cause the Trust to
become a “grantor trust” under Section 671 et. seq. of the Internal Revenue Code
of 1986, as amended, or (v) would increase the duties and responsibilities of
the Trustee or otherwise adversely affect the Trustee without the Trustee’s
written consent. Any such amendment shall become effective upon (x) delivery to
the Trustee of the written instrument of amendment, together with a certified
copy of the resolutions of the Board of Directors of the Company authorizing
such modification or amendment, (y) endorsement by the Trustee on such
instrument upon receipt thereof, together with any required consent thereto, and
(z) a certificate from the Company stating that any such amendment is in
accordance with the terms and conditions of the Plans.

12

--------------------------------------------------------------------------------



EXECUTION COPY

ARTICLE IX
INDEMNIFICATION

Section 9.1 Indemnification. The Company agrees, to the fullest extent permitted
by law, to indemnify and hold the Trustee, in its individual capacity and as
trustee, and its affiliates, each officer, director, employee, stockholder,
agent or partner of any of them, and any person who is or was serving at the
request of the Trustee (each, an “Indemnified Person”) harmless from and against
any and all liabilities, losses, costs, damages and/or expenses (including
attorney’s fees and disbursements) of any kind or nature (collectively,
“Losses”) imposed on, incurred by or asserted against such Indemnified Person by
reason of its service pursuant to this Agreement, including any Losses arising
out of any threatened, pending or completed claim, action, suit or proceeding,
except to the extent such Losses are caused by the gross negligence, willful
misconduct or bad faith of such Indemnified Person. To the extent not paid by
the Company, the Trustee shall be entitled to deduct such amounts from the Trust
Fund. The Trustee shall not be required to give any bond or any other security
for the faithful performance of the Trustee’s duties under this Agreement,
except as required by law. The indemnity provided hereunder shall include, but
not be limited to, Losses imposed on, incurred by or asserted against such
Indemnified Person at any time by reason of, or in connection with, (i) serving
or having served in any capacity in connection with the Trust, (ii) accepting
any property contributed to the Trust in the Company’s discretion or retaining
such property as an investment for the Trust Fund, (iii) a determination that
the Trust is subject to ERISA, (iv) any breach of any representation made by the
Company under this Agreement, (v) the failure of the Company, the Third-Party
Payroll Provider or any other party to pay Benefits to any Participants or any
employment tax obligations of the Company or any of its affiliates pursuant to
Section 3.4(b)(i), (vi) taxes payable pursuant to Section 5.1 hereof and/or
expenses and compensation payable pursuant to Section 5.2 hereof, or (vii)
carrying out in good faith the responsibilities delegated to the Trustee under
this Agreement, or by reason of any act or failure to act under this Agreement,
if any such action were taken or omitted, as the case may be, in good faith or
in accordance with the express provisions of this Agreement. The provisions of
this Section 9.1 shall survive the termination of this Agreement.

ARTICLE X
MISCELLANEOUS

Section 10.1 Governing Law. This Agreement and the Trust hereby created shall be
construed and regulated by the laws of the State of Delaware, except as
otherwise provided by federal law.

Section 10.2 Severability. If any provision of this Agreement shall be held
illegal, invalid or unenforceable for any reason, such provision shall not
affect the remaining parts hereof, and the Trust shall be construed and enforced
as if said provision had never been inserted herein.

13

--------------------------------------------------------------------------------



EXECUTION COPY

Section 10.3 Protection of Persons Dealing with the Trust. No person dealing
with the Trustee shall be required or entitled to monitor the application of any
money paid or property delivered to the Trustee, or determine whether or not the
Trustee is acting pursuant to authority granted to it hereunder or to
authorizations or directions herein required.

Section 10.4 Nonassignability. No right or interest of any person to receive
distributions from the Trust shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, or
bankruptcy, but excluding death or mental incompetence, and no right or interest
of any person to receive distributions from the Trust shall be subject to any
obligation or liability of any such person, including claims for alimony or the
support of any spouse or child.

Section 10.5 Gender and Number. Whenever the context requires or permits, the
masculine gender shall include the feminine gender and the singular form shall
include the plural form and shall be interchangeable.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original.

Section 10.7 Titles and Headings Not to Control. The titles to Articles and
headings of Sections in this Agreement are placed herein for convenience of
reference only and in case of any conflict the text of this Agreement, rather
than such titles or headings, shall control.

Section 10.8 Entire Agreement. The Trustee’s duties and responsibilities with
respect to the Trust shall be limited to those specifically set forth in this
Agreement and there are no promises, undertakings, representations or warranties
by the Trustee relative to the Trust not expressly set forth or referred to
herein.

14

--------------------------------------------------------------------------------



EXECUTION COPY

          IN WITNESS WHEREOF, the parties hereto have executed and caused this
Agreement to be executed as of the day and year first above written.

 

 

 

SYNCORA GUARANTEE SERVICES INC.

 

 

 

By     /s/ Orlando Rivera

--------------------------------------------------------------------------------

 

Name: Orlando Rivera

 

Title: MD, Head of Human Resources

 

 

 

WILMINGTON TRUST COMPANY

 

not in its individual capacity but solely as Trustee of the Syncora Guarantee
Services Inc. Employee Trust

 

 

 

By     /s/ Nancy Gray

--------------------------------------------------------------------------------

 

Name: Nancy Gray

 

Title: AVP

15

--------------------------------------------------------------------------------